     Case 2:19-cv-00885-JAM-DB Document 31 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICIA DAVIS,                                     No. 2:19-cv-0885 JAM DB
12                        Plaintiff,
13            v.                                          ORDER
14    DOLLAR TREE STORES, INC.,
15                        Defendant.
16

17          On June 24, 2020, defendant filed a motion to compel and noticed the motion for hearing

18   before the undersigned on July 10, 2020, pursuant to Local Rule 302(c)(1). (ECF No. 27.) On

19   June 24, 2020, the parties filed a Joint Statement re Discovery Disagreement. (ECF No. 28.)

20   Therein, defendant explains that the discovery at issue includes “inadequate written discovery, the

21   scheduling of Plaintiff’s deposition . . . providing the signed authorization for release of medical

22   records . . . and failing to finalize a stipulated protective order for the exchange of sensitive

23   documents.” (ECF No. 28 at 1.) Plaintiff’s counsel explains that part of the problem with

24   production has been counsel experiencing “problems getting a hold of my client.” (Id. at 3.)

25          Discovery in this action must be completed by July 17, 2020. (ECF No. 15 at 5.) As

26   explained in the scheduling order issued by the assigned District Judge on September 26, 2019,

27   “‘completed’ means that all discovery shall have been conducted so that all depositions have been

28   taken and any disputes relative to discovery shall have been resolved by appropriate order if
                                                         1
     Case 2:19-cv-00885-JAM-DB Document 31 Filed 07/07/20 Page 2 of 3

 1   necessary and, where discovery has been ordered, the order has been complied with.” (Id.) In

 2   this regard, there is not sufficient time remaining prior to the close of discovery to address the

 3   parties’ numerous disputes, issue an order, and ensure that order has been complied with.

 4           Accordingly, IT IS HEREBY ORDERED that defendants’ June 24, 2020 motion to

 5   compel (ECF No. 27) is denied without prejudice and the July 10, 2020 hearing is vacated.

 6   Dated: July 6, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     DLB:6
     DB\orders\orders.civil\ davis0885.disc.unt.ord
26
27

28
                                                        2
     Case 2:19-cv-00885-JAM-DB Document 31 Filed 07/07/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   DLB:6
     DB\orders\orders.pro se\yee2955.r(4).eot.ord
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
